—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered November 13, 2000 in Essex County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner has been in prison since 1994 serving a sentence of six years to life after having been convicted of criminal possession of a controlled substance in the second degree. In September 1999, respondent denied petitioner’s application for parole release. Supreme Court dismissed the CPLR article 78 proceeding to review that determination and we affirm.
The record demonstrates that respondent considered the relevant factors, including petitioner’s certificate of earned eligibility, postrelease plans, the gravity of the crime, which was committed while petitioner was on parole, and petitioner’s poor institutional disciplinary record. Their finding that there was a reasonable probability that petitioner would not live and remain at liberty without violating the law was properly grounded (see, Matter of Velasquez v Travis, 278 AD2d 651). *847Although petitioner asserts that certain documents considered by respondent contain erroneous information, there is nothing in the record to indicate that respondent’s determination was affected by an error of fact (see, Matter of Morel v Travis, 278 AD2d 580, lv dismissed and, denied 96 NY2d 752). Inasmuch as petitioner has failed to demonstrate that respondent’s determination was affected by “a ‘showing of irrationality bordering on impropriety’” (Matter of Silmon v Travis, 95 NY2d 470, 476, quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77), we perceive no basis upon which to disturb the discretionary determination that petitioner was not an acceptable candidate for parole release (see, Matter of Barad v New York State Bd. of Parole, 275 AD2d 856, lv denied 96 NY2d 702). Petitioner’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Peters, Spain, Rose and Lahtinen, JJ„, concur. Ordered that the judgment is affirmed, without costs.